Rao, Chief Judge:
The merchandise covered by the protests listed in the schedule, attached to this decision and made a part hereof, consists of slipper pouches which were assessed with duty at the rate of 20 per centum ad valorem, by similitude, as provided hi paragraph 1559 (a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to manufactures, wholly or- in chief value of cotton, not specially provided for, under paragraph 923 of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877.
It is claimed in said protests that said pouches consist of the usual containers of certain slippers with which they were imported, and, hence, they were dutiable at the rate of 10 per centum ad valorem, pursuant to the provisions of paragraph 1530(e) of said act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for slippers for housewear, wholly or in chief value of leather, not specially provided for.
These protests have been submitted for decision upon a wmitten stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED ANT) AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked RCB (Import Spec’s Initials) by Import Specialist Robert O. Brucato (Import Spec’s Name) *618on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem under the provisions of paragraph 923, Tariff Act of 1930, as modified, and paragraph 1559 of said Act, as amended, consist of slipper pouches, claimed dutiable at 10 per centum ad va-lorum under paragraph 1530 of said Act, as amended, as slippers for housewear wholly or in chief value of leather, not specially provided for.
That the slippers were classified within paragraph 1530 of said Act at 10 per centum ad valorem.
That said pouches are, in fact, the usual containers of said slippers and are not, in fact, separate articles of commerce.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of facts, we hold that the merchandise here in question, identified by invoice items, marked and checked as aforesaid, is dutiable at the rate of 10 per centum ad valorem, as the usual containers of slippers, which are provided for in said paragraph 1530 (e), as modified by said General Agreement on Tariffs and Trade. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.